Case: 14-11001   Date Filed: 12/04/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11001
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:13-cr-00007-WTM-GRS-12



UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,


                                  versus


LEROY CHISHOLM,
a.k.a. Fats,
                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (December 4, 2014)

Before MARCUS, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-11001    Date Filed: 12/04/2014   Page: 2 of 2


      Mark Hendrix, appointed counsel for Leroy Chisholm in this appeal, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Chisholm’s conviction and sentence are

AFFIRMED.




                                         2